ETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to Printer Rush of February 3, 2022.   Missing dependency of renumbered dependent claim 4 (original claim 5) is to be corrected per Examiner Amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Brian Seidleck (51321) on February 8, 2022.

The application has been amended as follows: 

	Claim 5 has been replaced with the following:

--5. The method of claim 1, further comprising: determining a sequence of the plurality of argumentative reason classes to generate the one or more subsequent justification messages based on the ranking.--


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/PETER Y NING/Examiner, Art Unit 3661               

February 10, 2022
                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661